Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 17



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  WEST PALM BEACH DIVISION

  CASE NO. _____________________

  WIDLER ALEXANDRE, indivdually and
  on behalf of himself and all similarly
  situated persons,

         Plaintiff,
  v.

  MILLENNIA HOUSING MANAGEMENT, LTD
  a/k/a MILLENNIA HOUSING MANAGEMENT,
  LTD. LLC, a foreign limited liability company,
  FRANK T. SINITO, individually and
  HARVEY H. MCCLINTOCK, individually,

        Defendants.
  __________________________________________/

                                            COMPLAINT

         Plaintiff, Widler Alexandre sues the Defendants, Millennia Housing Management, LTD.

  a/k/a Millennia Housing Management, LTC. LLC, Frank T. Sinito and Harvey H. McClintock

  and states as follows:

                                          INTRODUCTION

         1.      Widler Alexandre (“Alexandre” or “Plaintiff”) files pursuant to the Fair Labor

  Standards Act (29 U.S.C. § 201, et seq.) for unpaid overtime wages, liquidated damages, benefits

  tied to wages, pre-judgment interest, attorney’s fees, costs, and injunctive relief. The Plaintiff, a

  former employee of the Defendants, seeks recovery of wages, overtime pay, and associated

  benefits due to him, but remained unpaid during his employment by the Defendants Millennia

  Housing Management, LTD. a/k/a Millennia Housing Management, LTC. LLC (“Millennia”),

  Frank T. Sinito (“Sinito”) and Harvey H. McClintock (“McClintock”)1. Defendants intentionally


  1
   Millennia Housing Management, LTD a/k/a Millennnia Housing Management, LTC, Frank T.
  Sinito, and Harvey H. McClintock collectively will be referred to as the “Defendants”.
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 17



  failed to pay Plaintiff one and one-half times his regular rate of pay for all hours worked over

  forty (40) hours per week.

         2.       Plaintiff seeks recovery of the accumulated unpaid overtime for the three (3) years

  preceding the filing of this action.

         3.       Plaintiff also seeks to represent other current and former employees of the

  Defendants employed during (3) years preceding the filing of this action. Plaintiff estimates that

  at least twenty-five (25) employees are similarly situated and were or currently are subject to the

  non-payment of overtime pay.

         4.       In addition to payment of the unpaid overtime, Plaintiff seeks for himself and all

  other employees similarly situated, recovery of benefits tied to wages earned, prejudgment

  interest, reasonable attorney’s fees, and costs and all other available relief.

                                   JURISDICTION AND VENUE

         5.       The United States District Court for the Southern District of Florida has subject

  matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because the suit raises

  federal questions under the Fair Labor Standards Act (“FLSA”), as amended, 29 U.S.C. § 201, et

  seq. Jurisdiction is founded upon § 216(b) of the FLSA.

         6.       The venue is proper in this Court under 28 U.S.C. § 1391(b) & (c), based upon the

  following:

               a. The Plaintiff sought employment by the Defendants, was interviewed for

                  employment, was hired, worked substantially for Defendants, and was paid wages

                  in the State of Florida. A substantial part of the events or omissions giving rise to

                  the Plaintiff’s claim arose in Miami-Dade or Palm Beach County, Florida.

               b. The Defendant McClintock resides in the in Pompano Beach, Broward County,

                  Florida; and

                                               Page 2 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 17



               c. The corporate Defendant is registered with the Florida Department of State,

                  Division of Corporations, as a foreign corporation conducting business in the

                  State of Florida.

                                             PARTIES

         A.       Plaintiff

         7.       Plaintiff Widler Alexandre, (“Alexandre” or “Plaintiff”) was and is a resident of

  Palm Beach County, Florida.

                  a. Defendants employed Alexandre from approximately July 2017 to February

                     2019.

                  b. Plaintiff was hired by Defendants in the State of Florida and worked at

                     Defendant Millennia’s locations both in and outside the State of Florida.

                  c. Plaintiff was a non-exempt maintenance technician who worked more than

                     forty (40) hours during one (1) or more weeks during the three (3) years

                     preceding this Complaint.

         8.       Plaintiff was individually engaged in interstate commerce, and the work he

  performed was directly essential to the interstate business performed by the corporate Defendant.

         B.       Corporate Defendant

         9.       Defendant Millennia is a foreign limited liability company duly authorized to

  conduct business in the State of Florida. Millennia’s members and managers, according to the

  records filed with the Florida Department of State, Division of Corporations, are Frank T. Sinito

  of Cleveland, Ohio and Harvey H. McClintock of Pompano Beach, Florida.

         10.      At all times material, Millennia employed persons who regularly were and are

  engaged in commerce or the production of goods for commerce, having an annual gross volume

  of sales or business of not less than Five Hundred Thousand Dollars ($500,000.00). Millennia

                                             Page 3 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 17



  was and is an enterprise engaged in commerce or the production of goods for commerce as

  defined within sections 203(r) and (s) of the FLSA.

            11.   Millennia’s website indicates it owns or manages real property in over twenty

  states.

            C.    Individual Defendants

            12.   Defendant Sinito was at all times material to the causes of action herein a member

  and manager of Millennia. Sinito is domiciled in Cleveland, Ohio.

                  a. At all times material, Defendant Sinito acted directly in the interests of

                     Defendant Millennia in relation to the Plaintiff and all other similarly situated

                     employees and actively participated in the day-to-day operations of Millennia.

                     Thus, Defendant Sinito was an “employer” of the Plaintiff as defined in 29

                     U.S.C. § 203(d), and the Plaintiff was an employee of Defendants as defined

                     in 29 U.S.C. § 203(e)(1).

            13.   Defendant McClintock was at all times material to the causes of action herein a

  manager of Millennia. McClintock is domiciled in Pompano Beach, Florida and is responsible

  for the “Florida Oversight Responsibilities” of Millennia according to records filed with Florida

  Department of State, Division of Corporations.

                  a. At all times material, Defendant McClintock acted directly in the interests of

                     Defendant Millennia in relation to the Plaintiff and all other similarly situated

                     employees who worked at Millennia’s Florida locations. McClintock actively

                     participated in the day-to-day operations of Millennia.        Thus, Defendant

                     McClintock was an “employer” of the Plaintiff as defined in 29 U.S.C. §

                     203(d), and the Plaintiff was an employee of Defendants as defined in 29

                     U.S.C. § 203(e)(1).

                                              Page 4 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 5 of 17




                                       COUNT I
                         ALEXANDRE AGAINST ALL DEFENDANTS
                   FOR VIOLATIONS OF THE FLSA OVERTIME PROVISIONS

            14.    Plaintiff repeats and re-alleges paragraphs 1 to 13 as if there were fully

  incorporated herein.

            15.    Defendants employed Plaintiff as a non-exempt maintenance technician

  performing manual labor involving repetitive operations with their hands, physical skill, and

  energy.

            16.    Alexandre was a “blue collar” worker not subject to overtime exemptions.

            17.    Defendants Sinito and McClintock supervised Plaintiff as those Defendants were

  the managers and or members of Defendant Millennia or were responsible for Florida Oversight

  Responsibilities.

            18.    Defendants employed Alexandre from on or about July 2017 to February 2019.

            19.    Alexandre was individually engaged in commerce, and the work he performed

  was directly essential to the interstate business performed by the Defendants.

            20.    Defendants employed Plaintiff for work weeks longer than forty (40) hours and

  willfully failed to compensate him for hours worked in excess of forty (40) hours a week at a rate

  of at least one and one-half times the regular rate at which he was employed, contrary to the

  requirements of section 7 of the FLSA (29 U.S.C. § 207).

            21.    Plaintiff routinely worked more than forty (40) hours per week.

            22.    As a direct and proximate result of Defendants’ deliberate underpayment of

  overtime wages, Plaintiff’s damages include loss of wages and loss of commensurate benefits

  tied to wages.




                                              Page 5 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 6 of 17



         23.     Records concerning the actual number of hours worked by Alexandre are in the

  possession, care, custody, and control of Defendants. Plaintiff is unable at this time to state the

  exact amount due and owing in overtime wages.

         24.     Defendants acted willfully in failing to pay Plaintiff his overtime compensation as

  required by the FLSA because Defendant was aware that Plaintiff was a non-exempt blue-collar

  worker entitled to overtime pay.

         25.     Plaintiff has retained the services of the undersigned counsel and is obliged to pay

  the firm a reasonable attorney’s fee and costs incurred in this action.

         26.     Plaintiff seeks recovery of unpaid wages for overtime for the three (3) years

  preceding the filing of this Complaint, an equal amount in liquidated damages, prejudgment

  interest, any benefits tied to wages earned, reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff Widler Alexandre demands judgment against all Defendants as

  follows:

                 a.      for compensatory damages for lost overtime compensation at the rate

  required by law, an additional equal amount as liquidated damages, commensurate benefits tied

  to wages earned, and reasonable attorney’s fees and costs under the FLSA; and

                 b.      for such other and further relief as this Court deems just and proper.

                                   COUNT II
             STATUTORY COLLECTIVE ACTION AGAINST ALL DEFENDANTS
                FOR VIOLATIONS OF THE FLSA OVERTIME PROVISIONS


         27.     Plaintiff repeats and re-allege paragraphs 1 to 13 as if there were fully

  incorporated herein.

         28.     Plaintiff brings this action on behalf of himself and other similarly situated

  employees and former employees of Defendants Millennia, Sinito and McClintock, for unpaid

  overtime compensation and other relief under the FLSA, as amended.
                                              Page 6 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 7 of 17



         29.     Plaintiff Alexandre is aware that there are at least twenty (20) other non-exempt

  maintenance technicians who routinely worked overtime and were also deprived of full

  compensation of time and one-half for all hours worked over forty (40) hours in one or more

  work week during the three (3) years preceding the filing of this Complaint.

         30.     The additional employees and former employees who may become plaintiffs or

  opt-in plaintiffs in this action are persons who performed manual labor involving repetitive

  operations with their hands, physical skill, and energy.

         31.      All such employees and former employees were “blue-collar” workers not

  subject to overtime exemptions.

         32.     The additional non-exempt persons who may become plaintiffs or opt-in plaintiffs

  in this action (described in paragraphs 29-31 above) routinely worked over forty (40) hours in

  one or more work week during the three (3) years preceding the filing of this Complaint.

         33.     Defendants employed the additional non-exempt persons who may become

  plaintiffs or opt-in plaintiffs in this action for work weeks longer than forty (40) hours.

         34.     Defendants willfully failed to compensate the additional non-exempt employees

  or former employee for hours worked more than forty (40) hours a week at a rate of at least one

  and one-half times the regular rate of pay, contrary to the requirements of section 7 of the FLSA

  (29 U.S.C. § 207).

         35.     Records concerning the actual number of hours worked by Defendants’

  employees and former employees and the actual compensation paid to employees similarly

  situated to Plaintiff are in the possession, care, custody, and control of Defendants. The Plaintiff

  is unable at this time to state the exact amount due and owing to each similarly situated

  employee.




                                               Page 7 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 8 of 17



          36.     Defendants knowingly, willfully and repeatedly violated the provisions of

  Sections 7 and 15(a)(2) of the FLSA (29 U.S.C. § 207 and § 215(a)(2)) by employing non-

  exempt persons in an enterprise engaged in commerce or in the production of goods for

  commerce, for work weeks longer than forty (40) hours without compensating such employees

  for their overtime hours worked.

          37.     Defendants owe all similarly situated current and former employees their lost

  overtime wages for each overtime hour worked over forty (40) hours in each workweek.

          38.     As a direct and proximate result of Defendants’ intentional and willful disregard

  of the FLSA, Defendants owe all similarly situated employees unpaid overtime wages for the

  three (3) year period preceding the filing of this Complaint.

          39.     Any other non-exempt employee or former employee who consents to join in this

  action as a plaintiff is entitled to recover unpaid wages and payment for overtime for the three

  (3) years preceding the filing of this Complaint, an equal amount in liquidated damages, pre-

  judgment interest, any benefits tied to wages earned, reasonable attorney’s fees and costs.

          40.     The Defendants continue to fail to abide by the statutes and regulations which

  control and regulate the payment of overtime to the employees of Defendants. Plaintiff requests

  the Court enjoin Defendants from further violations of the Fair Labor Standards Act.

          WHEREFORE, Plaintiff Alexandre on behalf of himself and all similarly situated

  employees or former employees demand judgment against Defendants as follows for each

  additional plaintiff or opt-in consent plaintiff:

                 a.       for compensatory damages for lost overtime compensation at the rate

  required by law, an additional equal amount as liquidated damages, commensurate benefits tied

  to wages earned, and reasonable attorney’s fees and costs under the FLSA;




                                                Page 8 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 9 of 17



                b.       permanently enjoining Defendants and all persons in active concert or

 participation with them from violating the provisions of Sections 6, 7 and 15(a)(2) of the FLSA,

 29 U.S.C. § 206, § 207 and § 215(a)(2);

                c.       permanently enjoining Defendants and all persons in active concert or

 participation with them from violating the provisions of Sections 11(c) and 15(a)(5) of the FLSA,

 29 U.S.C. §§ 211(c) and 215(a)(5), and the Regulations at 29 CFR § 516, and to make, keep and

 preserve adequate and accurate records of the persons employed and of the wages, hours and

 other conditions and practices of employment; and

                d.       grant such other and further relief as this Court deems just and proper.

                                       DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury of all issues so triable.


             Dated: May 7, 2019

                                                 Respectfully submitted,

                                                 /s/ Mark A. Cullen
                                                 _______________________________
                                                 Mark Aloysius Cullen, Esq.
                                                 Florida Bar No. 325082
                                                 The Cullen Law Firm, P.A.
                                                 Counsel for Plaintiff
                                                 Clearlake Plaza
                                                 500 S. Australian Avenue, Suite 543
                                                 West Palm Beach, FL 33401
                                                 Telephone: 561.640.9191
                                                 Facsimile: 561.214.4021
                                                 E-mail: mailbox@cullenlawfirm.net




                                               Page 9 of 9
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 10 of 17
Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 11 of 17
    Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 12 of 17

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


         WIDLER ALEXANDRE, indivdually and                          )
          on behalf of himself and all similarly                    )
                   situated persons,                                )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
     MILLENNIA HOUSING MANAGEMENT, LTD                              )
    a/k/a MILLENNIA HOUSING MANAGEMENT,                             )
    LTD. LLC, FRANK T. SINITO, and HARVEY H.                        )
                 MCCLINTOCK,                                        )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MILLENNIA HOUSING MANAGEMENT, LTD
                                           a/k/a MILLENNIA HOUSING MANAGEMENT,
                                           LTD. LLC
                                           c/o C.T. Corporation System
                                           1200 South Pine Island Road
                                           Plantantion, FL 33324


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mark A. Cullen, Esq., The Cullen Law Firm, P.A., 500 S. Australian Avenue, Suite
                                           543, West Palm Beach, FL 33401; 561.640.9191; mailbox@cullenlawfirm.net




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 13 of 17

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 14 of 17

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


         WIDLER ALEXANDRE, indivdually and                          )
          on behalf of himself and all similarly                    )
                   situated persons,                                )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
     MILLENNIA HOUSING MANAGEMENT, LTD                              )
    a/k/a MILLENNIA HOUSING MANAGEMENT,                             )
    LTD. LLC, FRANK T. SINITO, and HARVEY H.                        )
                 MCCLINTOCK,                                        )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FRANK T. SINITO
                                           Millennia Housing Management, Ltd
                                           4000 Key Tower, 127 Public Square
                                           Cleveland, OH 44114




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mark A. Cullen, Esq., The Cullen Law Firm, P.A., 500 S. Australian Avenue, Suite
                                           543, West Palm Beach, FL 33401; 561.640.9191; mailbox@cullenlawfirm.net




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 15 of 17

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 16 of 17

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


         WIDLER ALEXANDRE, indivdually and                          )
          on behalf of himself and all similarly                    )
                   situated persons,                                )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
     MILLENNIA HOUSING MANAGEMENT, LTD                              )
    a/k/a MILLENNIA HOUSING MANAGEMENT,                             )
    LTD. LLC, FRANK T. SINITO, and HARVEY H.                        )
                 MCCLINTOCK,                                        )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HARVEY H. MCCLINTOCK
                                           2607 E. Atlantic Avenue
                                           Pompano Beach, FL 33062




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mark A. Cullen, Esq., The Cullen Law Firm, P.A., 500 S. Australian Avenue, Suite
                                           543, West Palm Beach, FL 33401; 561.640.9191; mailbox@cullenlawfirm.net




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 9:19-cv-80612-RKA Document 1 Entered on FLSD Docket 05/07/2019 Page 17 of 17

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
